Citation Nr: 0512355	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  02-03 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for residuals of torn meniscus with degenerative 
joint disease (DJD) of the right knee (right knee 
disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1979 and from February 1981 to February 1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2000 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which granted service connection for a 
right knee injury and assigned a zero percent evaluation 
effective from March 1, 1998.

In September 2000, this matter was transferred to the RO in 
Newark, New Jersey.

In September 2002, the veteran testified before the 
undersigned Veterans Law Judge at a personal hearing at the 
RO.  A transcript of that hearing has been associated with 
the veteran's VA claims folder.

On April 9, 2003, the Board ordered further development in 
this case.  Thereafter, the case was sent to the Board's 
Evidence Development Unit (EDU), to undertake the requested 
development.  The case was remanded in September 2003 and has 
been returned for review.

As noted in the Introduction section of the April 2003 Board 
decision, the veteran is seeking service connection for 
hepatitis C, a left knee disability secondary to the right 
knee disability and tinnitus.  This is again referred to the 
RO for appropriate development.


FINDINGS OF FACT

The right knee disability is manifested by associated pain 
and tenderness with flexion to 132 degrees and full 
extension.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
service-connected right knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5257, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts on appeal that his right knee disability 
has increased in severity and a higher disability evaluation 
is warranted.   

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist as 
well as, enhances the duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

In March 2000, the RO granted service connection for a right 
knee disability.  The veteran noted his disagreement with the 
initial evaluation assigned to that disability in October 
2000.  A VCAA-compliant letter was not sent to the appellant 
until March 2001, subsequent to the March 2000 grant of 
service connection.  The March 2001 letter and a subsequent 
letter sent in December 2003 provided notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to identify any additional evidence or information 
which he wanted VA to get.  

The VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim for an increased rating, therefore, the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini II.  However, the 
Board finds that any defect with respect to the VCAA 
notice-timing requirement in this case was harmless error.  

While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, VCAA-
compliant notice was provided prior to transfer and 
certification of the appellant's case to the Board, and as 
noted, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
A statement of the case (SOC) and supplemental statement of 
the case (SSOC) was provided to the appellant.  Moreover, 
this claim has been readjudicated by the RO without "taint" 
from prior decisions.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  

The Board finds that the SOC, SSOC, Board Remand, and 
correspondence from the RO to the veteran, including letters 
in March 2001 and December 2003, notified him of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence he was expected to provide.  
Therefore, not withstanding Pelegrini II, to decide the 
appeal would not be prejudicial.  

With respect to the VA's duty to assist, all evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, or the 
veteran has been notified that VA was unable to obtain it.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Factual Background

The September 1976 report of examination conducted prior to 
entrance into service shows that the veteran reported right 
knee cartilage removal in 1975.  Service medical records 
relate that the veteran was treated for right knee pain and 
diagnoses included patellofemoral syndrome.      

A VA examination was conducted in June 1998.  The veteran 
reported his medical history.  He reported residual right 
knee pain.  On examination there was bilateral knee pain, 
more so, on the right.  

A March 2000 rating action granted service connection for 
right knee injury.  A zero percent evaluation was assigned 
effective from March 1998 under Diagnostic Code 5257.  

VA examinations were conducted in December 2000 and January 
2001.  There was a tender 5-1/2-inch scar.  Range of motion 
of the knees was normal.  There was no varus or valgus 
deformity.  He ambulated independently.  There was no 
increased heat, swelling, joint effusion, or joint line 
tenderness.  There was mild patellofemoral discomfort.  

A February 2002 rating action granted a separate 10 percent 
rating for surgical scar, effective January 2001.  

The veteran presented testimony at a September 2002 personal 
hearing.  He reported his medical and service history.  He 
noted that his right knee became painful on driving over 15 
minutes.  He added that he did not like taking pain 
medication.  In describing his symptoms he indicated that his 
right knee did not give out or lock.  Further, there was no 
incoordination or instability involved.   

VA outpatient records dated between June 2000 and June 2003 
show intermittent treatment for knee pain.  In June 2001, the 
veteran complained of right knee pain on prolonged sitting or 
driving.  There was no locking, weakness, swelling, or 
instability.  Right knee X-ray revealed mild DJD.  Magnetic 
resonance imaging (MRI) of the right knee revealed a meniscal 
tear involving the posterior horn and body of the lateral 
meniscus, mild osteoarthritic changes involving mainly the 
medial and femopatellar compartment, small knee joint 
effusion and a small Baker's cyst.  The ACL, PCL, MCL, 
lateral collateral ligament complex and extensor mechanism 
were intact.  In September 2001, it was noted that physical 
therapy was recommended but the veteran did not feel that 
physical therapy would help.  In February 2003, it was 
reported that the veteran continued complaints of right knee 
pain.  It was reported that he was evaluated by orthopedics 
and physical therapy.  Naprosyn and arthroscopic surgery were 
recommended but the veteran refused.   

A VA examination was conducted in June 2003.  The examiner 
reviewed the veteran's medical history.  In eliciting the 
medical history, the veteran reported that he was unsure of 
the exact surgery that was performed in 1975 prior to his 
entrance into service.  On examination the veteran walked 
without a limp.  He was able to deep knee bend.  There was a 
3-inch posteromedial surgical scar.  There was no effusion or 
tenderness of the right knee. There was a positive Lachman's 
and posterior drawer signs.  The range of motion of the right 
knee was 0-150 degrees with no pain.  The diagnoses were torn 
or laxed anterior cruciate ligament of the right knee, status 
post medial collateral ligament repair of the right knee, and 
torn lateral meniscus of the right knee.  The examiner 
concluded that the torn or laxed anterior cruciate ligament 
of the right knee, as well as, the torn lateral meniscus of 
the right knee was related to military service.  It was also 
noted that surgical incision suggested that medial collateral 
ligament repair was performed in 1975.  

At a VA examination in June 2004, the veteran reported his 
medical history.  He indicated that his knee did not bother 
him unless it was in a forced, flexed position for an 
extended period of time.  Six weeks previously, he was 
involved in a bicycle accident injuring the right knee, right 
elbow, and left hand.  He was seen in the emergency room at 
that VA facility.  X-rays done at that time were normal.  He 
had been using ice and Advil to treat the knee.  He was not 
working at that time 

On examination of the right knee, there was prepatellar 
effusion, which the veteran related to the bicycle accident.  
There was no subluxation, swelling, warmth, or effusion of 
the right knee joint.  The right knee was stable in the AP 
direction but there was slight mediolateral laxity.  There 
was slight crepitance.  The range of motion was 0 to 132 
degrees and painful.  In reporting the diagnosis, the 
examiner reported that it was difficult to differentiate 
between the recent bicycle accident pain and the past knee 
pain.  The June 2001 MRI reflected a torn meniscus with trace 
DJD.  The veteran did not have flare-ups except that 
associated with the bicycle accident.  He had no problem with 
subluxation, repetitive use, coordination or easy 
fatigability.  He occasionally biked without problems.  His 
right knee was 25 percent weaker than the left, but this was 
due to pain from the bicycle accident.   

The next month, after reviewing the claims file, the examiner 
provided an addendum.  The diagnosis was torn meniscus, mild 
DJD and acute traumatic pre-patellar bursitis.  The examiner 
added that the veteran's right knee laxity was due to the 
bicycle accident and pain.  As such, the right knee was 
slightly bent due in part to it being weaker than the left 
and in less shape.   

A 10 percent evaluation was granted in an August 2004 rating 
action under Diagnostic Codes 5010-5260, effective in March 
1998.  Even though the RO increased the schedular rating for 
the veteran's disability during the appeal, the issue of 
entitlement to a higher rating remained on appeal, as the 
veteran had not indicated his desire to withdraw that issue.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

Laws and Regulations

In evaluating the claim for increase, the Board considers all 
the evidence of record.  The pertinent findings are then 
compared to the criteria set forth in the VA's Schedule for 
Rating Disabilities (Schedule).  38 U.S.C.A. § 1155.  
Diagnostic Codes identify the listed disabilities in the 
Schedule.  Pursuant to 38 C.F.R. §§ 4.1 and 4.2, each 
disability is viewed in relation to its history and each 
disability is considered from the point of view of the 
veteran working or seeking work.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran appealed the initial assignment of the evaluation 
for the service-connected right knee disability under 
Diagnostic Code 5257, which is now rated under Diagnostic 
Codes 5010-5260.  The Board has considered whether a 
"staged" rating is appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

Knee impairment with recurrent subluxation and lateral 
instability is rated 20 percent when moderate and 30 percent 
when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under Diagnostic Code 
5003.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  38 
C.F.R. 4.71a, Diagnostic Code 5003.

Limitation of extension of the leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  A 30 percent rating is warranted when 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted when extension is limited to 30 degrees.  The 
highest available rating, 50 percent, is warranted when 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 20 
percent rating.  The highest available rating, 30 percent, is 
warranted when flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

38 C.F.R. § 4.71, Plate II shows that normal flexion and 
extension of the knee is from 0 degrees to 140 degrees.

A precedent opinion of the VA General Counsel, VAOPGCPREC 23-
97 (7/1/97), held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, citing Esteban v. Brown, 
6 Vet. App. 259 (1994).

Also when a diagnostic code provides for compensation based 
solely on limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must also be considered, and that 
examinations upon which rating decisions are based must 
adequately portray the extent of the functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  Functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Reconciling the various reports, the veteran's primary 
complaint is pain exacerbated by prolonged flexion.    

The Board considered this disability under Diagnostic Code 
5257, which refers to instability and recurrent subluxation.  
However, the veteran does not have instability or subluxation 
of his right knee.  The examiner at the most recent 
examination noted slight medial and lateral laxity but this 
was attributed to the recent bicycle injury.  Previous VA 
examination noted no laxity or subluxation.  Under the 
circumstances, a higher rating for instability is not 
warranted.  

For limitation of motion of the leg, the restriction of 
flexion and extension reported at the VA examinations support 
only a noncompensable rating under Diagnostic Code 5260 and 
Diagnostic Code 5261.  The most recent VA examination report 
shows that he had full extension and flexion was 132 degrees. 

The Board has considered DeLuca v. Brown, in reaching its 
conclusion in this case.  The veteran has complained of pain.  
The veteran is competent to credibly describe the pain in his 
knee.  

However, in this case, it is not objectively shown that there 
was additional functional limitation that would warrant an 
increased rating based on pain or weakness.  While there is 
noted pain at the VA examination, he has not identified any 
functional limitation that would warrant a compensable rating 
under the applicable rating criteria.  There is no swelling 
or effusion of the right knee joint.  All of the physical 
findings referable to the right knee prior to the bicycle 
injury have been very close to normal.  There have been no 
noted neurological abnormalities.  The veteran specifically 
denied any locking at the most recent VA examination.  No 
subluxation has been shown in the report of the VA 
examination, despite a comprehensive study.  The examination 
report shows that he has nearly full range of motion of the 
right knee.  The rating schedule does not support an 
increased rating due to pain alone.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  

The Board has also considered whether the surgical scarring 
warranted a higher evaluation.  The Schedule provides a 10 
percent rating for superficial scars when there is evidence 
of tenderness and pain on objective demonstration or 
limitation of function of the part affected.  See 38 C.F.R. § 
4.118, Diagnostic Codes 7804, 7805.  Besides tenderness, the 
veteran has not reported any complaints regarding any 
scarring and the record does not show that the scarring is 
productive of any significant functional impairment, nor 
otherwise disabling.  As the scarring has not been shown to 
result in functional limitation of the right knee, a higher 
rating is not warranted.  See Esteban, supra.  Consequently, 
the preponderance of evidence is against the claim for a 
higher rating.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to a disability evaluation greater than 10 
percent for the right knee disability is denied.


	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


